Exhibit23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-01006, 333-70485, 333-39218, 333-90398, 333-143848, 333-160178, 333-167480 and 333-175273) of Denbury Resources Inc. of our report dated March30, 2012 relating to the financial statements of the Denbury Resources Inc. Employee Stock Purchase Plan, which appears in this Form 11-K. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Dallas, Texas March 30, 2012
